Citation Nr: 1714770	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether a reduction from 70 percent to 50 percent for service-connected posttraumatic stress disorder (PTSD) with depression effective from May 1, 2015, was proper.

2.  Entitlement to an initial rating for PTSD with depression higher than 70 percent prior to May 1, 2015, and higher than 50 percent thereafter.

3.  Entitlement to service connection for frostbite residuals of the bilateral lower extremities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1950 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for PTSD and assigned a 70 percent rating effective from September 14, 2011.

In May 2012, the Veteran submitted correspondence which stated, in part, "I think I deserve 100 percent disability," and that he sought "a review of my percentage."  Although the RO interpreted this correspondence as a claim for an increase, the Board finds that it can be construed as a notice of disagreement (NOD) with the initial rating assigned for PTSD in the March 2012 decision.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement.").

In a February 2015 rating decision, the RO reduced the Veteran's rating for PTSD from 70 percent to 50 percent effective from May 1, 2015.  The Veteran also expressed disagreement with this decision and ultimately perfected his appeal to the Board.

In his June 2015 VA Form 9, the Veteran indicated his desire to testify before a Veterans Law Judge (VLJ) of the Board at a hearing to be held at the RO.  However, in August 2016, he withdrew his request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required for the claims in appellate status.

First, with respect to the Veteran's increased rating claim for PTSD with depression, he last underwent a VA examination in January 2013.  In an April 2017 submission, the Veteran's representative requested that a new examination be obtained to assess the current severity of the Veteran's condition.  In addition, the most recent VA treatment records associated with the claims file are from April 2015.  Therefore, the claim should be remanded to obtain the Veteran's recent treatment records and an updated VA examination.  The Board finds that the issue of the propriety of the reduction is inextricably intertwined with the increased rating issue, as both involve considering the evidence regarding the severity of his disability during the same period of time.  For this reason, the Board defers consideration of the reduction issue pending the directed development regarding the increase.

Second, during the course of the Veteran's increased rating claim, he reported that he could no longer work due to his disabilities.  See August 2016 Statement.  This effectively raises a claim for entitlement to a TDIU as part of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Veteran must be provided with the appropriate notice and opportunity to submit evidence in support of this claim.

Finally, the February 2015 rating decision which reduced the Veteran's rating for PTSD to 50 percent also denied service connection for frostbite residuals of the bilateral lower extremities.  The Veteran expressed disagreement with this decision as part of his March 2015 NOD.  To date, however, no statement of the case been promulgated in response to this NOD, and this must be corrected on remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative the appropriate notice letter explaining how to establish entitlement to a TDIU and requesting that he furnish any information or evidence pertinent to this claim.  Include a VA Form 21-8940 TDIU application and instruct the Veteran to complete and return the form.

2.  Obtain the Veteran's VA treatment records for the period from April 2015 through the present and associate them with the claims file.

3.  After completing directives #1-2, schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD with depression, and its impact on his occupational and social functioning.  The claims file should be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  All indicated tests and studies should also be completed, including a full mental status examination.

The examiner should also specifically describe the functional impact of the Veteran's PTSD with depression on his ability to perform occupational tasks.

4.  Then readjudicate the claim for an initial rating for PTSD with depression, the issue of the propriety of the reduction in the rating for PTSD, and adjudicate the derivative claim for a TDIU.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

5.  Provide the Veteran and his representative an SOC addressing the issue of entitlement to service connection for frostbite residuals of the bilateral lower extremities.  Notify them that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board, and advise them of how long he has to do this.  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




